Name: Commission Regulation (EEC) No 563/92 of 5 March 1992 amending Regulation (EEC) No 26/92 derogating for the 1991/92 wine year from Regulation (EEC) No 2721/88 in regard to the date of submission for approval of contracts for preventive distillation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 61 /8 Official Journal of the European Communities 6. 3 . 92 COMMISSION REGULATION (EEC) No 563/92 of 5 March 1992 amending Regulation (EEC) No 26/92 derogating for the 1991/92 wine year from Regulation (EEC) No 2721/88 in regard to the date of submission for approval of contracts for preventive distillation distillation in certain regions, the time limits for submit ­ ting the contracts and declarations in question should be extended, taking into account the delay in drawing up administrative documents ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 38 (5) thereof, Whereas Article 6 ( 1 ) of Commission Regulation (EEC) No 2721 /88 of 31 August 1988 laying down detailed rules for voluntary distillation as provided for in Articles 38 , 41 and 42 of Regulation (EEC) N&lt;? 822/87 (3), as amended by Regulation (EEC) No 2181 /91 (4), stipulates that distilla ­ tion contracts and declarations are to be submitted for approval no later than four months after the opening for the particular wine year of the distillation operation in question ; whereas for the 1991 /92 wine year the preven ­ tive distillation operation was opened by Commission Regulation (EEC) No 2287/91 (*); whereas this time limit has already been extended by Commission Regulation (EEC) No 26/92 (*) to 31 January 1992 ; Whereas, because of difficulties relating to the determina ­ tion of quantities which may be the subject of preventive HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 26/92, '31 January 1992' is hereby replaced by ' 15 March 1992'. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 163, 26. 6 . 1991 , p. 6. O OJ No L 241 , 1 . 9 . 1988, p. 88 . (4) OJ No L 202, 25. 7. 1991 , p. 16. 0 OJ No L 209, 31 . 7 . 1991 , p. 8 . M OJ No L 3, 8 . 1 . 1992, p. 14.